REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
	
Regarding claim 11
           The prior art of record neither anticipates nor renders obvious the combination of: receiving a respective weighting vector for each of a plurality of users; applying categorization rules on the respective weighting vectors for the plurality of users to categorize the plurality of users into a plurality of subgroups; generating a profile weighting vector for a first subgroup of the plurality of subgroups; selecting, for the first subgroup, one or more first items from among a plurality of items in a category of items based at least in part on: (a) profile weights of the profile weighting vector for the first subgroup, and (b) sentiment data for features of the plurality of items; and displaying the one or more first items for the first subgroup of the plurality of subgroups.
			
           Regarding claim 1
 	Claim 1 is parallel in subject matter to the feature noted above with respect to claim 11 and is allowable for reasons similar to those provided for claim 11.  
 The most remarkable prior art of record is to Palit et al. (US 9519910), Huang et al. (US 20080249764), Albert et al. (US 20170178256).

Palit et al. discloses system and methods for calibrating user and consumer data. A system and method that calibrates subject data for which a relationship to a target 

Huang et al. discloses a sentiment classifier. In one implementation, a system applies both full text and complex feature analyses to sentences of a product review. Each analysis is weighted prior to linear combination into a final sentiment prediction. A full text model and a complex features model can be trained separately offline to support online full text analysis and complex features analysis. Complex features include opinion indicators, negation patterns, sentiment-specific sections of the product review, user ratings, sequence of text chunks, and sentence types and lengths. A Conditional Random Field (CRF) framework provides enhanced sentiment classification for each segment of a complex sentence to enhance sentiment prediction.

Albert et al. discloses a predictive segmentation of energy customers. The segments may then be further processed 312. A computer system receives customer records listing customer attributes and an adoption status of the customer, such as whether the customer has enrolled in a particular energy efficiency program. An initial set of patterns are identified among the customer records, such as according to a 
In particular, segments may be used for targeted marketing: advertisements may be formulated and transmitted only to customers matching the patterns of one segment in order to increase their effectiveness. The segments may also be used for visualizing customer behaviors or for any other business goal.

It is clear from the description of Palit et al., Huang et al. and Albert et al. that the prior art does not consider the possibility of receiving a respective weighting vector for each of a plurality of users; applying categorization rules on the respective weighting vectors for the plurality of users to categorize the plurality of users into a plurality of subgroups; generating a profile weighting vector for a first subgroup of the plurality of subgroups; selecting, for the first subgroup, one or more first items from among a plurality of items in a category of items based at least in part on: (a) profile weights of the profile weighting vector for the first subgroup, and (b) sentiment data for features of the plurality of items; and displaying the one or more first items for the first subgroup of the plurality of subgroups, as recited in the independent claims 1 and 11.

A Non Patent Literature search was conducted and no relevant art was found.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


				Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILA AIRAPETIAN whose telephone number is (571)272-3202.  The examiner can normally be reached on Monday-Friday 8:30 am-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Smith can be reached on (571) 272-6763.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/MILA AIRAPETIAN/Primary Examiner, Art Unit 3625